Appellate Case: 21-1065     Document: 010110653233       Date Filed: 03/07/2022       Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                           March 7, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-1065
                                                   (D.C. No. 1:14-CR-00099-CMA-1)
  JEREMY STAN,                                                 (D. Colo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before BACHARACH, EBEL, and CARSON, Circuit Judges. **
                  _________________________________

       Defendant Jeremy Stan served two years of his six-year term of supervised

 release before violating his conditions. A district court then sentenced him to prison

 followed by another six years of supervised release. Almost three years into his

 second supervised-release term, Defendant violated his conditions, and the district

 court again revoked his supervised release. For the third time, the district court




       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        **
           After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument.
Appellate Case: 21-1065    Document: 010110653233        Date Filed: 03/07/2022    Page: 2



 sentenced Defendant to prison followed by six years of supervised release, leading to

 this appeal.

       On appeal, Defendant argues that the district court imposed a substantively

 unreasonable sentence. To be sure, the district court did not take Defendant’s

 violations lightly—underscoring that its sentence would promote respect for the law

 and protect the public given Defendant’s “constant dishonesty, manipulation, and

 continued violations of the law.” And Defendant has indeed had difficulty under

 supervision. But his underlying crime carried the possibility of a lifetime supervised-

 release term. Thus, the district court correctly followed the statute and acted within

 its discretion in imposing its sentence.

                                            I.

       After pleading guilty to possession of child pornography in 2008, the United

 States District Court for the Western District of Missouri sentenced Defendant to

 seventy-two months’ imprisonment followed by six years of supervised release.

 Almost one year into his first supervised-release term, Defendant transferred his

 supervision to the District of Colorado. Fourteen months later, law enforcement

 arrested Defendant for violating the terms of his supervised release by assaulting a

 peace officer, eluding, and driving under the influence. Defendant also violated his

 sex-offender-treatment program’s rules, resulting in his discharge before successful

 completion. The district court revoked Defendant’s supervised release and sentenced

 him to two years in prison consecutive to his state court sentence in Douglas County,

 Colorado. The district court imposed six years of supervised release to follow.

                                            2
Appellate Case: 21-1065    Document: 010110653233         Date Filed: 03/07/2022      Page: 3



        Defendant’s second supervised-release term began in 2017. Almost two and a

 half years later, Defendant pleaded guilty to driving under restraint. Three months

 after that, law enforcement arrested him for driving under the influence, driving

 under restraint, failing to present proof of insurance, and driving carelessly.

 Moreover, a different sex-offender-treatment program discharged Defendant for

 violating his treatment contract. When his probation officer filed the petition to

 revoke supervised release, she listed twelve violations, including engaging in an

 unapproved relationship and contact with minors, failing to disclose his alcohol

 consumption and DUI arrest, failing to follow his probation officer’s instructions,

 and making false statements to his probation officer. Defendant admitted to eleven

 of the violations.

        At the revocation hearing, Defendant requested that the district court not

 impose any new supervision. Defendant stressed that he had been in sex-offender

 treatment for five years and had attended many treatment sessions. He contended

 that, for much of his time on supervised release, he participated positively in sex-

 offender treatment. Defendant argued that he needed no additional supervision

 because he had shown no proclivity toward sex offenses since he committed the

 underlying sex offense in 2003 and the supervised-release conditions hindered his

 ability to obtain alcohol treatment. Defendant also posited that because his sex

 offense authorized a lifetime supervised-release term, “no matter how much time

 [Defendant] spends on supervision . . . it is never able to be reduced.”



                                             3
Appellate Case: 21-1065    Document: 010110653233         Date Filed: 03/07/2022    Page: 4



       When sentencing Defendant, the district court expressed concern about his

 repeated violations, observing Defendant’s “constant dishonesty, manipulation, and

 continued violations of the law.” To the district court, this reflected Defendant’s

 general unwillingness to comply with his supervised-release terms. The court said

 that Defendant’s actions “reinforce[d] the need for a second punitive sanction to

 impress upon [Defendant] the importance of complying with supervised release and

 ensuring the safety of the community when he is released from prison.” The district

 court revoked Defendant’s supervised release and sentenced him to twenty-four

 months’ imprisonment, consecutive to any state sentence, followed by six years’

 supervised release. It reimposed the conditions relating to Defendant’s sex-offender

 status because his underlying conviction was a sex offense and he previously failed

 to comply with those conditions. Defendant’s secret-keeping from his probation

 officer and “the fact that he kept a second telephone when he knew he wasn’t

 supposed to have one that he never cleared with the probation office” alarmed the

 district court. The court highlighted Defendant’s lies to his probation officer, his

 failures to report to sex-offender treatment, and his failure to disclose that he was in a

 relationship with a woman with two minor children. The district court stressed that

 Defendant never completed sex-offender treatment and expressed concern “about the

 danger that [Defendant] could pose to young children because of his secretiveness, . .

 . his manipulation, [and] his attempt to get others to conspire in his lies.” Because of

 Defendant’s secretiveness, the district court doubted that his only problem was

 alcohol.

                                             4
Appellate Case: 21-1065    Document: 010110653233        Date Filed: 03/07/2022      Page: 5



        On appeal, Defendant challenges the substantive reasonableness of his six-year

 term of supervised release. Defendant posits that the district court failed to

 adequately weigh the mitigating arguments his counsel made: (1) Defendant’s

 primary issues on supervised release stem from alcoholism for which the sex-

 offender conditions hinder his ability to obtain treatment; and (2) Defendant had not

 committed, or been inclined to commit, any sex offense since his underlying crime.

 Defendant also argues that the district court inadequately weighed the progress he

 made on supervision, his completion of five years’ supervised release, and his

 potential to face a “revolving door” of supervised release and revocation for the rest

 of his life.

                                            II.

        The district court must consider the sentencing factors Congress set out in

 18 U.S.C. § 3553(a) before deciding to revoke a defendant’s supervised release and

 before determining his sentence after revocation. United States v. McBride, 633 F.3d

 1229, 1231 (10th Cir. 2011) (citations omitted). We defer to the district court’s

 application of the § 3553(a) factors and “will not reverse a revocation sentence,” if

 we can determine from the record that the sentence is “reasoned and reasonable.” Id.

 at 1232 (quoting United States v. Contreras-Martinez, 409 F.3d 1236, 1241 (10th Cir.

 2005)). A “reasoned” sentence is “procedurally reasonable,” and a “reasonable”

 sentence is “substantively reasonable.” Id. “To say that the district court acted

 reasonably—either procedurally or substantively—is to say that it did not abuse its

 discretion.” Id. (citing United States v. Alapizco-Valenzuela, 546 F.3d 1208, 1214

                                            5
Appellate Case: 21-1065    Document: 010110653233        Date Filed: 03/07/2022       Page: 6



 (10th Cir. 2008)). On appeal, Defendant challenges his sentence’s substantive

 reasonableness.

       Under the substantive-reasonableness standard, a district court abuses its

 discretion “when it renders a judgment that is arbitrary, capricious, whimsical, or

 manifestly unreasonable.” United States v. Lewis, 594 F.3d 1270, 1277 (10th Cir.

 2010) (quoting United States v. Munoz–Nava, 524 F.3d 1137, 1146 (10th Cir. 2008)).

 Such deferential review makes sense. “The sentencing judge is in a superior position

 to find facts and judge their import under § 3553(a) . . . .” Gall v. United States, 552

 U.S. 38, 51 (2007). The facts and law often support a range of possible outcomes.

 United States v. McComb, 519 F.3d 1049, 1053 (10th Cir. 2007). So long as the

 imposed sentence “falls within the realm of these rationally available choices,” we

 defer to the district court. Id. Moreover, “a sentence that is properly calculated

 under the Guidelines is entitled to a rebuttable presumption of reasonableness.”

 United States v. Kristl, 437 F.3d 1050, 1054 (10th Cir. 2006) (per curiam).

       Stan has not rebutted this presumption by showing that his sentence is

 unreasonable when viewed against the § 3553(a) factors. See United States v.

 Richards, 958 F.3d 961, 969 (10th Cir. 2020) (citing United States v. Craig, 808 F.3d

 1249, 1261 (10th Cir. 2015)) (“Defendant may rebut this presumption by

 demonstrating the sentence is unreasonable when viewed against the factors

 described in § 3553(a).”). Indeed, the district court’s sentence falls within the realm

 of rationally available choices. The district court expressly considered the § 3553(a)

 factors. It based its sentence on the nature and circumstances of the offense and the

                                            6
Appellate Case: 21-1065     Document: 010110653233        Date Filed: 03/07/2022      Page: 7



 history and characteristics of the defendant—reasoning that the imposed conditions

 did not deprive Defendant of greater liberty than reasonably necessary to accomplish

 the goals of sentencing.

       After the district court sentenced Defendant, Defendant’s attorney asked the

 court to clarify why sex-offender treatment was necessary. The district court

 expressed concern about Defendant’s secret-keeping, such as keeping a second

 telephone without authorization. Defendant lied about his employment. He failed to

 report to the probation office or to sex-offender treatment and failed to disclose his

 relationship with a woman who had minor children. The record shows that

 Defendant produced deceptive polygraph results when asked if he engaged in sexual

 behaviors, exchanged nude photos, or communicated sexually with anyone on an

 electronic device. Polygraph results also indicated that he lied about consuming

 prohibited substances, viewing sexually explicit materials, and secretly spending time

 alone with a minor. The record reveals that Defendant told a therapist that he did not

 need sex-offender treatment because “he only looked at child pornography.” During

 his first supervised-release term, Defendant hid that his girlfriend had an eight-year-

 old son with whom he spent time alone. And he never completed sex-offender

 treatment, though his underlying conviction was for a sex crime. As a result, the

 district court informed Defendant that it was “very concerned about the danger that

 he could pose to young children because of his secretiveness, with his manipulation,

 [and] his attempt to get others to conspire in his lies.” Thus, the district court



                                             7
Appellate Case: 21-1065    Document: 010110653233         Date Filed: 03/07/2022     Page: 8



 appropriately exercised its discretion to impose special supervised-release conditions

 involving sex-offender treatment.

       Despite its thorough and well-reasoned application of the § 3553(a) factors to

 the facts, Defendant asserts that the district court failed to meaningfully consider his

 longstanding alcoholism and lack of recidivism. We disagree. The district court

 considered Defendant’s need for alcohol treatment and included conditions designed

 to address his alcoholism—requiring that he participate in a substance-abuse

 program, abstain from alcohol and intoxicants, not enter a business selling principally

 alcohol, and participate in a mental-health-treatment program. Though Defendant

 complains he cannot get treatment for alcoholism because of his sex-offender

 conditions, he completed seventy-three out of eighty-three substance-abuse-treatment

 sessions during his second supervised-release term—even if Defendant does not

 consider this meaningful treatment. And while no evidence reveals that Defendant

 committed any subsequent sex offense, he never completed sex-offender treatment or

 complied with the conditions of his release related to his sex-offender status.

         Next, Defendant complains that when imposing the six-year supervision term,

 the district court failed to consider that later courts could sentence him indefinitely

 for conduct unrelated to his original offense. But the district court acted within its

 discretion in imposing six more years of supervised release. It noted Defendant’s

 failure to comply with his supervised-release conditions—alcohol and sex-offender

 treatment. And as the district court said, had Defendant complied, he would be free

 of the court by now. Defendant must learn to follow the rules. United States v.

                                             8
Appellate Case: 21-1065   Document: 010110653233       Date Filed: 03/07/2022    Page: 9



 DeMarrias, 895 F.3d 570, 575 (8th Cir. 2018) (affirming reasonableness of

 supervised-release-violation sentence when the defendant repeatedly violated and

 admitted that he was unlikely to comply with any supervised-release program).

       AFFIRMED.


                                           Entered for the Court


                                           Joel M. Carson III
                                           Circuit Judge




                                          9